374 F.2d 892
Eugenia B. MACLOSKIE, as Executrix of the Estate of CharlesW. Macloskie, Deceased, and State Farm MutualAutomobile Insurance Company, Appellees,v.ROYAL INDEMNITY COMPANY, Appellant.
No. 10901.
United States Court of Appeals Fourth Circuit.
Argued March 7, 1967.Decided March 10, 1967.

G. Dana Sinkler, Charleston, S.C.  (Charles H. Gibbs, and Sinkler, Gibbs & Simons, Charleston, S.C., on brief), for appellant.
J. W. Cabaniss, Charleston, S.C.  (deRossett Myers, Ben Scott Whaley and Nathaniel L. Barnwell, and Pritchard, Myers & Morrison, Grimball & Cabaniss, and Barnwell, Whaley, Stevenson & Patterson, Charleston, S.C., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit judges.
PER CURIAM:


1
For the reason stated by the District Court, the judgment is affirmed.


2
Affirmed.